Case: 13-51196      Document: 00512695415         Page: 1    Date Filed: 07/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-51196
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 11, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FEDERICO CHAVIRA-SOTO, also known as Federico Chavira,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-1706-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Federico Chavira-Soto pleaded guilty to attempted illegal reentry in
violation of 8 U.S.C. § 1326 and was sentenced to 24 months of imprisonment
and three years of supervised release. Chavira-Soto challenges the substantive
reasonableness of his sentence, arguing that his sentence is unreasonable
because it is greater than necessary to achieve the sentencing goals of
18 U.S.C. § 3553(a). We review sentences for substantive reasonableness, in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51196    Document: 00512695415     Page: 2     Date Filed: 07/11/2014


                                 No. 13-51196

light of the § 3553(a) factors, under an abuse of discretion standard. Gall v.
United States, 552 U.S. 38, 49-51 (2007). A within-guidelines sentence is
entitled to a presumption of reasonableness.          See Rita v. United States,
551 U.S. 338, 347 (2007). “The presumption is rebutted only upon a showing
that the sentence does not account for a factor that should receive significant
weight, it gives significant weight to an irrelevant or improper factor, or it
represents a clear error of judgment in balancing sentencing factors.” United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Chavira-Soto contends that U.S.S.G. § 2L1.2 is not empirically based and
not subject to the presumption of reasonableness. He acknowledges that this
argument has been rejected by this court in United States v. Mondragon-
Santiago, 564 F.3d 357 (5th Cir. 2009), but he seeks to preserve the argument
for further review. He also argues that the presumption of reasonableness does
not apply because § 2L1.2 effectively double counts a defendant’s criminal
history. This argument has been rejected in United States v. Duarte, 569 F.3d
528, 529-31 (5th Cir. 2009).
      In challenging the substantive reasonableness of his sentence, Chavira-
Soto argues that the sentence failed to take into account his mental health
issues resulting in extreme sleep deprivation at the time of the offense. He
also asserts that the sentence did not account for his benign motive in
reentering the United States, his cultural assimilation to this country, and his
family circumstances.     The district court rejected these arguments at
sentencing. Chavira-Soto’s disagreement with the district court’s weighing of
the § 3553(a) factors is insufficient to rebut the presumption of reasonableness
that attaches to a within-guidelines sentence. See Cooks, 589 F.3d at 186.
Chavira-Soto has not demonstrated that the district court abused its discretion




                                       2
    Case: 13-51196   Document: 00512695415    Page: 3   Date Filed: 07/11/2014


                               No. 13-51196

by sentencing him to a within-guidelines sentence of 24 months. See Gall,
552 U.S. at 51.
      The judgment of the district court is AFFIRMED.




                                    3